Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a supporting mechanism by which … a glass plate is supported” and “a press-breaking device for press-breaking the glass plate” in claim 1; “a rotating mechanism for rotating said pressing body” in claim 6; “a pressing-force imparting mechanism for imparting to said pressing body a pressing force” in claim 7; and “a first moving device for moving said glass plate” and “a second moving device for moving said press-breaking device” in claim 8. 

          If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
3.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

      The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
             The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
4.        Claims 5 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 5, “pressing body is adapted to press the one surface of the glass plate in such a manner as to straddle the cut lien at at least one part among the plurality of parts on the cut line.” The only species that could “straddle” the cut line at at least one part shown in Fig. 13. See however, the original disclosure does not disclose that the pressing body 310 (as shown in Fig. 13) straddle the at least one part on the cut line. It could be argued that the pressing body straddle the at least one part along the cut line. However, the pressing body as shown in Fig. 13 does not straddle the at least one part on the cut line as set forth in the amended claim 5.
           Regarding claims 9-11, the original disclosure does not disclose “each of said parts includes first and second portions and a middle portion between the first and second portions, each of the first, second and middle portions being positionable on the one surface, the first portion contacting one side of the cut line and the second portion contacting an opposite side of the cut line, and the middle portion contacting 

5.        Claims 5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 5, “pressing body is adapted to press the one surface of the glass plate in such a manner as to straddle the cut lien at at least one part among the plurality of parts on the cut line” is not clear as how the pressing body could straddle the at least one part on the cut line. 
.

Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.          Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Margaria (2010/0012697 A1). Regarding claim 1, Margaria teaches a glass plate bend-breaking machine comprising: a supporting mechanism (3-4) by which a glass plate (2)  with a cut line (L) formed on one surface thereof is supported at another surface of the glass plate; and a press-breaking device (14-15) for press-breaking the glass plate on the cut line (L; Fig. 4), wherein said press-breaking device (14-15) has a pressing body (14) for simultaneously pressing a plurality of parts (defined by the parts on both sides of the cut line L) on the cut line (L) on the one surface of the glass plate at a time of press- breaking the glass plate along the cut line at each press-breaking position on the glass plate.  See Figs. 1-4 Margaria.    
          Regarding claim 2, Margaria teaches everything noted above including that said pressing body has a flat surface or a curved convex surface (defined by the curved convex surface of the rotary pressing body 14; Figs.4) constituted by a partial spherical surface or a partial cylindrical surface, the flat surface or the curved convex surface being adapted to come into contact with at least one part among the plurality of parts in pressing of the plurality of parts on the cut line on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line. It should be noted that the curved convex surface of the wheels or rolls (14) comes into the contact on the cut line (L) and the parts. See Fig. 4 in Margaria. 
          Regarding claim 3, Margaria teaches everything noted above including that the pressing body has at least one rotary body (14), and said rotary body has a contacting surface which is rotatably or nonrotatably brought into contact with the at 
          Regarding claim 4, Margaria teaches everything noted above including that the rotary body has a rotational axis (Fig. 4) which extends in a direction intersecting a direction along the cut line, and the contacting surface is adapted to be brought into contact with the at least one part among the plurality of parts rotatably or nonrotatably about the rotational axis in pressing of the plurality of parts on the cut line on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line.  
          Regarding claim 5, as best understood, Margarita teaches everything noted above including that the pressing body (14) is adapted to press the one surface of the glass plate in such a manner as to straddle (as shown in Fig. 4) the cut line (L) at at least one part among the plurality of parts on the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.  
          Regarding claim 7, Margaita teaches everything noted above including that the press-breaking device 3 further has a pressing-force imparting mechanism 15 for imparting to said pressing body a pressing force necessary for simultaneous pressing by said pressing body with respect to the plurality of parts along the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.
            Regarding claims 9-11, as best understood, Margarita teaches everything noted above including that each of said parts includes first and second portions and . 

Claim Rejections - 35 USC § 103
     8.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


9.       Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Margaria in view of Bando (JP 11117153 A), hereinafter Bando ‘153, as provided by the IDS submitted on 01/09/2020. Regarding claim 6, Margaria teaches everything noted above except that the press-breaking device (14-15) further has a rotating mechanism for rotating said pressing body about an axis perpendicular to the one 

10.       Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Margaria in view of Bando (6,218,793 B1), hereinafter Bando ‘793. Regarding claim 8, Margaria teaches everything noted above including a flexible member (defined by the elastromeric structures; paragraph 0021) on which the glass plate 2 with the cut line (L) formed thereon is placed; and a second moving device (10) for moving said press-breaking device (14-15), wherein said supporting mechanism has a supporting surface 5 for supporting the glass plate at the other surface of the glass plate through the flexible member. See Fig. 1 in Margaria. Margaria does not explicitly teach a glass plate receiving device having a glass plate receiving surface for receiving the glass plate from the other surface of the glass plate through said flexible member; a first moving device for moving said glass plate receiving device.  

11.       Claim 1-7 and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Bando (JP 11117153 A), hereinafter Bando ‘153, as provided by the IDS submitted on 01/09/2020, in view of Margaia. Regarding claim 1, as best understood, Bando ‘153 teaches a glass plate bend-breaking machine 1 comprising: a supporting mechanism 3 by which a glass plate 2 with a cut line 4 formed on one surface (by the cutting head means 5) thereof is supported at another surface of the glass plate; and a press-breaking device 6 for press-breaking the glass plate along the cut line 4, wherein said press-breaking device 6 has a pressing body (62, 63) for 
https://worldwide.espacenet.com/patent/search/family/026532517/publication/JPH11171573A?q=CRACKING%20DEVICE%20FOR%20GLASS%20PLATE. 
 
          Bando ‘153 does not explicitly teach that the pressing body presses the plurality of parts on the cut line. However, Margaria teaches a pressing body 14 is provided to press either along a cut line (L) or on the cut line (L). See Figs. 4-8 in Margaria. It would have been obvious to a person of ordinary skill in the art to use the pressing body of the cutting apparatus of Bondo ‘153 on the cut line, as taught by Margaria, since both technique of pressing the pressing body along the cut line and on the cut line art art-recognized equivalents that produce the same result.

           Regarding claim 2, Bando ‘153, as modified by Margaria, teaches everything noted above including that said pressing body has a flat surface or a curved convex surface (defined by the curved convex surface of the rotary pressing body 62, 63; Figs. 5-6) constituted by a partial spherical surface or a partial cylindrical surface, the flat surface or the curved convex surface being adapted to come into contact with at least one part among the plurality of parts in pressing of the plurality of parts on the cut line on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line. See Fig. 6 in Bando ‘153.

          Regarding claim 4, Bando ‘153, as modified by Margaria, teaches everything noted above including that the rotary body has a rotational axis 64 (Fig. 5 in Bano ‘153) which extends in a direction intersecting a direction along the cut line, and the contacting surface is adapted to be brought into contact with the at least one part among the plurality of parts rotatably or nonrotatably about the rotational axis in pressing of the plurality of parts on the cut line on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line.  
          Regarding claim 5, as best understood, Bando ‘153, as modified by Margaria,  teaches everything noted above including that the pressing body is adapted to press the one surface of the glass plate in such a manner as to straddle (as shown in Fig. 7 in Bano ‘153) the cut line 4 at at least one part among the plurality of parts on the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.  
          Regarding claim 6, Bando ‘153 teaches everything noted above including that the press-breaking device 6 further has a rotating mechanism 67 (Fig. 5) for rotating said pressing body (62, 63) about an axis perpendicular (into the glass plate 2; Fig. 5 in Bano ‘153) to the one surface of the glass plate so as to allow said pressing body to effect 
          Regarding claim 7, Bando ‘153 teaches everything noted above including that the press-breaking device 6 further has a pressing-force imparting mechanism 66 for imparting to said pressing body a pressing force necessary for simultaneous pressing by said pressing body with respect to the plurality of parts along the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.  
          Regarding claims 9-11, as best understood, Bando ‘153 teaches everything noted above including that each of said parts includes first and second portions and a middle portion between the first and second portions, each of the first, second and middle portions being positionable on the one surface, the first portion contacting one side of the cut line and the second portion contacting an opposite side of the cut line, and the middle portion contacting the cut line; the plurality of parts are aligned with the cut line and spaced apart from one another along a direction of the cut line; and each of the plurality of parts has an axis that is substantially perpendicular to the cut line, the axes being spaced from one another in a direction of the cut line. It should be noted that the workpiece could be any desired workpiece as the one set forth in claims 9-11. It should also be noted that patentability of the apparatus as a glass plate bend-breaking machine has nothing to do with the glass and its parts as a workpiece. 
  
12.       Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Bando ‘153 in view of Margaria, and in further view of Bando ‘793. Regarding claim 8, Bando ‘153 teaches everything noted above including a flexible member (defined by the elastic coating on the surface 12) on which the glass plate 2 with the cut line formed thereon is placed; and a second moving device (137, 138) for moving said press-breaking device 6, wherein said supporting mechanism has a supporting surface 12 for supporting the glass plate at the other surface of the glass plate through the flexible member. See Figs. 1 and 8 in Bando ‘153. Bando does not explicitly teach a glass plate receiving device having a glass plate receiving surface for receiving the glass plate from the other surface of the glass plate through said flexible member; a first moving device for moving said glass plate receiving device.  However, Bando’ 793 teaches a glass plate bend-breaking machine comprising: a flexible member 3 (as an endless belt; col. 5, lines 1) on which a glass plate 2 with a cut line formed thereon is placed; a glass plate receiving device 7 having a glass plate receiving surface 25  for receiving the glass plate from the other surface of the glass plate 
It would have been obvious to a person of ordinary skill in the art to provide the cutting apparatus of Bando’ 153, as modified by Margaria, with the supporting mechanism, flexible belt and glass plate receiving device, as taught by Bando’ 793, in order to enhance support and moving of the glass plate.



Response to Arguments
13.          Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
14.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no 

15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   



/GHASSEM ALIE/Primary Examiner, Art Unit 3724